Citation Nr: 1601362	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-16 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left foot disability. 

3.  Entitlement to service connection for hemorrhoids. 

4.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected back disability.

5.  Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Records in the Virtual VA paperless claims processing system (Virtual VA) and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The issues of entitlement to service connection for a left knee disability, a left foot disability, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hemorrhoids were not manifested during active service and are not otherwise related to active service. 

2.  A right shoulder disability was not manifested during active service, is not related to active service, and was not manifested within one year from the date of the Veteran's separation from the active service.




CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A right shoulder disability was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  The VCAA applies to the claims of entitlement to service connection for hemorrhoids and a right shoulder disability. 

The RO provided pre-adjudication VCAA notice by a letter dated in August 2010.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective dates of the claims.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, VA obtained service treatment records (STRs) and post service treatment records identified by the Veteran.  

The Board realizes the Veteran has not been provided a VA compensation examination.  VA is obliged to provide a VA compensation examination or medical opinion when: (1) there is competent evidence that the veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  

The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).

This is not however to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  As will be explained, there were no complaints, treatment, or diagnoses of hemorrhoids or a right shoulder disability in-service.  As such, there is no injury, disease, or event to which a current disorder could be related and a medical examination and opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims of entitlement to service connection for hemorrhoids and a right shoulder disability are thus ready to be considered on the merits.

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, regarding current diagnoses, VA medical records dated in February 2011 indicate that the Veteran increased his fiber intake for his irritable bowel syndrome.  In a July 2010 VA treatment note, the Veteran reported right shoulder pain that began seven to eight years prior to his visit.  Imaging studies at that time indicated mild osteoarthritic changes of the acromioclavicular joint.  The Board concedes that VA treatment records and the Veteran's lay statements establish a current right shoulder disability and hemorrhoids.  Thus the remaining question is whether the current right shoulder disability and hemorrhoids are in any way related to the Veteran's military service.

The STRs do not reflect complaints, treatment or a diagnosis for a right shoulder disability or hemorrhoids.  The Veteran's asserts that his current hemorrhoids and right shoulder disability should be service-connected.  However, the record does not contain lay statements that describe a disease or injury that occurred in-service that may have caused the Veteran's right shoulder disability or hemorrhoids.
The Board acknowledges the Veteran's lay assertions in support of his claims, and recognizes that he is competent to report his observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran's lay statements do not reflect a disease or injury in-service, but instead are vague regarding the onset of his right shoulder disability and hemorrhoids.  As such, they are of little probative value.  The medical evidence of record does not show a right shoulder disability or hemorrhoids until many years after the Veteran's separation from active service, a fact that weighs against the claims.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board finds the medical evidence reflecting no right shoulder disability or hemorrhoids until years after service to be more probative as to the onsets than the Veteran's vague assertions that these disabilities should be service-connected.  

To the extent that the record shows that there were no complaints, findings, or treatment referable to a right shoulder injury or hemorrhoids during the Veteran's period of active service, and the Veteran has not relayed any event or symptoms during service that could be related to the right shoulder disability or hemorrhoids, the Board finds that there is no in-service incurrence or aggravation of a disease or injury.  

Additionally, arthritis of the right shoulder is not shown during service or within one year after separation from service.  The Veteran's STRs are silent regarding a right shoulder disability or arthritis of the right shoulder.  There is no other medical or lay evidence that suggests that the Veteran had characteristic manifestations sufficient to identify a chronic disease during service or within the first year after separation from service.  See 38 C.F.R. § 3.303(b).  Therefore, service connection for a right shoulder disability may not be granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the claims of entitlement to service connection for a right shoulder disability and hemorrhoids.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Service connection for hemorrhoids is denied. 

Service connection for a right shoulder disability is denied. 
REMAND

STRs dated in February 1994 and April 1994 show a complaint for left leg pain and left foot pain.  The Board finds the Veteran's assertions competent and credible regarding the existence of a current left foot disability and that he injured his left knee in-service and had left knee pain for many years. A VA examination is required to determine whether the Veteran's left knee and left foot disabilities were incurred in-service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran avers that his sleep apnea was caused or aggravated beyond its natural progression by his service-connected back disability.  A September 2010 VA sleep study provides a diagnosis of moderate obstructive sleep apnea hypopnea syndrome.  The Veteran is service-connected for herniated nucleus pulposus at L5/S1.  Therefore, a remand is necessary to determine whether the Veteran's sleep apnea was caused or aggravated beyond its natural progression by the service-connected back disability.  See Id.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left knee disability.  The examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's left knee disability was incurred in or otherwise related to his military service.  The VA examiner is asked to consider the Veteran's in-service lifting accident and reports of left leg pain.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report an explanation based on the facts of this case and any relevant medical evidence for any opinion expressed.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his left foot disability.  The examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's left foot disability was incurred in or otherwise related to his military service.  The VA examiner is asked to consider the Veteran's in-service reports of left foot pain and lifting injury.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report an explanation based on the facts of this case and any relevant medical evidence for any opinion expressed.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  Thereafter, the examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's obstructive sleep apnea was (1) caused by or (2) aggravated beyond its natural progression by his service-connected back disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must include in the examination report an explanation based on the facts of this case and any relevant medical evidence for any opinion expressed.  

4.  After completing the development above, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


